Citation Nr: 1412133	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-37 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease.  

2.  Entitlement to service connection for myopathy, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965 and from October 1965 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for hypertension, myopathy, and an acquired psychiatric disorder.  

In November 2012, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from April 2003 to September 2013, a February 2014 rating decision granting service connection for coronary artery disease, and the Veteran's November 2012 travel board hearing transcript, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, after a close review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

Regarding the Veteran's hypertension, service treatment records for both of the Veteran's periods of active service are negative for any complaints, diagnoses, or treatment for hypertension.  Indeed, the Veteran affirmatively denied having any issues with high or low blood pressure at his April 1965 and October 1968 separation examinations, and his blood pressure readings were determined to be 116/62 and 120/70, respectively.  Post-service VA medical records dated from February 2001 to July 2010 show that the Veteran received intermittent treatment for hypertension.  The Veteran also testified at his November 2012 travel board hearing that he had not had any hypertension prior to active service and that he first noticed problems with his blood pressure about 15 to 20 years after active service when he started receiving VA treatment.  See Hearing Transcript p. 3.  However, the Veteran, via his representative, also raised the issue of whether the Veteran's hypertension was secondary to his coronary artery disease.  See Hearing Transcipt p. 8.  The Board notes that in a February 2014 rating decision, the Veteran was granted service connection for coronary artery disease, based on presumed exposure to herbicides from his Vietnam service.  

Given that the Veteran is essentially contending that his hypertension is secondary to his now service-connected coronary artery disease, the Veteran should be afforded a VA examination with medical opinion from a physician regarding whether his hypertension is due to or aggravated by his service-connected coronary artery disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's myopathy, service treatment records for both of the Veteran's periods of active service are negative for any complaints, diagnoses, or treatment for myopathy.  Post-service VA medical records dated from May 2007 to July 2010 show that the Veteran received intermittent treatment for myopathy and myositis.  The Veteran also testified at his November 2012 travel board hearing that he had first been diagnosed with myopathy about 8 to 10 years ago.  See Hearing Transcipt p. 12.  He contended that his myopathy was due to his in-service exposure to Agent Orange.  See Hearing Transcipt pp. 18-19.    

Given that the Veteran was confirmed to have served in Vietnam and has presumed exposure to herbicides, and he is contending that his myopathy is due to his herbicide exposure, the Veteran should be afforded a VA examination with medical opinion from a physician regarding whether his myopathy is due to his in-service exposure to herbicides.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's acquired psychiatric disorder, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses of any acquired psychiatric disorder.  Indeed, at the Veteran's April 1965 and October 1968 separation examinations, he affirmatively denied any frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  The objective post-service medical evidence of record is also negative for any complaints, treatment, or diagnoses of any psychiatric disorder.  However, at the Veteran's November 2012 travel board hearing, the Veteran testified that about 5 or 6 months after his period of service, he began to have dreams and thoughts about his Vietnam experiences.  See Hearing Transcript p. 8.  He also reported that during the Tet Offensive in January 1968, he witnessed soldiers getting hit with shrapnel at Bien Hoa and feared for his life.  He indicated that he served with the 101st Airborne Division and that the Viet Cong tried to overrun the camp.  See Hearing Transcript, pp. 9, 17.  Despite the lack of objective medical evidence regarding a psychiatric disorder, the Veteran is certainly competent to report an in-service event, as well as the onset and symptoms of a psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Given that the Veteran has verified Vietnam service, and he is alleging that he began to have nightmares and thoughts regarding his Vietnam experiences less than a year after separation from service, the Veteran should be afforded a VA examination with medical opinion from a physician clarifying whether the Veteran has any current psychiatric diagnoses that are related to his reported in-service event of witnessing soldiers getting hit with shrapnel and fearing for his life at Bien Hoa during the Tet Offensive.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran has not been provided VCAA notice regarding establishing service connection for hypertension on a secondary basis, establishing service connection for myopathy due to herbicide exposure, or establishing service connection for possible posttraumatic stress disorder (PTSD).  On remand, such notice should be provided.  

Additionally, the April 2003 to September 2013 VA medical records reflecting active treatment for myopathy were associated with the claims file subsequent to the September 2010 statement of the case.  This evidence, however, was not considered by the Agency of Original Jurisdiction.  As no supplemental statement of the case has been issued with respect to these medical records, this evidence must be discussed in a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In particular, in a January 2013 statement, the Veteran requested that VA obtain all of his treatment records from the Tampa, Florida, VA Medical Center.  However, it is unclear whether the VA medical records that were added to the Veteran's VBMS file in February 2014 were complete.  As these VA treatment records are pertinent and may be helpful to the Veteran's claims for service connection, they should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter addressing the information and evidence necessary to substantiate his claim for service connection for hypertension on a secondary basis, the information and evidence necessary to substantiate his claim for service connection for myopathy based on exposure to Agent Orange, and his claim for service connection for potential PTSD. 
 
2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, including Dr. Gonzalez and Dr. Ibrahim, who have treated him for hypertension, myopathy/myositis, and an acquired psychiatric disorder.  After the Veteran has signed the appropriate releases, those records not currently of record should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Schedule the Veteran for a VA hypertension examination to obtain a medical opinion determining whether the Veteran's hypertension is related to his service-connected coronary artery disease.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension is due to the Veteran's service-connected coronary artery disease.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension is aggravated by the Veteran's service-connected coronary artery disease.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Schedule the Veteran for a VA muscles examination to obtain a medical opinion determining whether the Veteran's myopathy is related to his service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current myopathy is due to the Veteran's in-service exposure to herbicides.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  Schedule the Veteran for a VA psychiatric examination to obtain a medical opinion clarifying whether he has a current diagnosis of a psychiatric disorder meeting the criteria of DSM-IV that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

a) State whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current PTSD diagnosis.

b) If a diagnosis of PTSD is made, for each of the Veteran's claimed stressors, the examiner should state whether such stressor is adequate to support a diagnosis of PTSD.  The examiner should then state whether the Veteran's symptoms are related to the claimed stressor.

c)  The examiner should state whether it is at least as likely as not (at least a 50 percent probability) that any current PTSD is related to the claimed stressor of witnessing men being hit with shrapnel and fearing for his life when the Viet Cong tried to overrun his camp during the Tet Offensive.

d) If a psychiatric diagnosis other than PTSD is found, state whether it is at least as likely as not (at least a 50 percent probability) that such is related to service, including witnessing men being hit with shrapnel and fearing for his life when the Viet Cong tried to overrun his camp during the Tet Offensive.

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.
 
6.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case, including consideration of April 2003 to September 2013 VA medical records as well as any other medical records that are added to the claims file, and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

